Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-33 are pending in this application.
Applicant is advised that the previous examiner is no longer with the USPTO and this application has been redocketed to the undersigned examiner.  
Applicant's election with traverse of the invention of Group I, claims 16-24 and 31-33, and trifludimoxazin as the species of the protoporphyrinogen-IX oxidase inhibitor (hereinafter, PPO inhibitor), in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that the herbicidal mixture and the method of for controlling vegetation are linked to form a general inventive concept, that is, Group I and II share unity of invention as related products and methods of using the same.  Applicant’s traversal is found persuasive and the requirement to elect between Group I and Group II is withdrawn.  Applicant does not traverse the requirement to elect a species of a PPO inhibitor.  The species requirement is maintained.  
Claims 16-33 will presently be examined to the extent that they read on trifludimoxazin, the elected species of a PPO inhibitor.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26-29 recite “the crop,” but there is no prior recitation of a crop.  Consequently, said claims lack antecedent basis for “the crop.”  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 30 depends on claim 25, which requires the mixture of claim 16 to be applied to a locus of undesirable vegetation.  However, claim 30 recites joint application of the mixture’s components, compound I and compound II.  Because the mixture of the base claims 16 and 25 is already mixed, its components cannot be separately applied, i.e. the components cannot be simultaneously, jointly or separately (including in succession) applied.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Witschel et al. (WO 2010/145992, hereinafter, Witschel) in view of Takematsu et al. (US 4,265,654) and Green et al. (US 2017/0253897).  
Witschel discloses trifludimoxazin as a herbicide.  See pages 1-2, compound I.a.35 on pages 10-11 (Table A; see from page 10, line 11 to page 11, line 4), Example 1 on pages 87-91, data for compound I.a.35 on page 92).  Combined herbicidal use of trifludimoxazin (compound I.a.35) with glufosinate-P1 is disclosed (page 55, last paragraph; see B.99 on page 59; page 34, lines 30-34, page 38, lines 5-7, page 48, line Composition 1.99 is the mixture of trifludimoxazin + glufosinate-P, i.e. trifludimoxazin + L-glufosinate (page 61).  Witschel’s herbicides can consist of exactly two herbicides (page 51, last paragraph).  The weight ratio of the two herbicides can range from 1:1000 to 1000:1 (paragraph bridging pages 56-57).  Application rate of trifludimoxazin can range from 0.1 to 3000 g/ha, including 10-1000 g/ha and 5-500 g/ha (page 31, lines 24-34).  Range of application rates of both herbicides can be similar (see from page 86, line 29 to page 87, line 3).  Application rate is disclosed as being dependent on the target plant, the season, and the growth stage (page 31, lines 24-27).  The mixture of herbicides is disclosed to have surprisingly better herbicidal activity than would have been expected based on the herbicidal activity of individual compounds (page 5, lines 2-9).  The mixture of herbicides have the additional advantage of expanding the time frame of herbicidal application (page 5, lines 11-15).  Use in crops such as soya, wheat, rice, maize, and cotton without causing significant injury to such crop plants is disclosed (page  22, lines 25-28).  Use in various other crop plants is disclosed (page 22, line 30 to page 23, line 19).  Use in plants that have been modified by breeding, mutagenesis or genetic engineering to be tolerant to applications of specific classes of herbicides, including glutamine synthetase inhibitors such as glufosinate, is disclosed (page 23, line 21 to page 24, line 7; page 25, last paragraph; page 26, lines 1-15; glufosinate at page 23, line 40).  Pre- or post-emergent control of undesirable plants is disclosed (page 2, lines 6-10; paragraph bridging pages 30-31).  Formulation with solid or liquid carriers and other formulation additives is disclosed (page 26, line 34 to page 28, line 32; page 86, second paragraph).  See also claims 1-15.  
2 comes from the L-form, i.e. L-glufosinate.  L-glufosinate has twice the activity of glufosinate, which is the racemic mixture (column 4, first full paragraph).  The acid form of L-glufosinate and its salt forms such as sodium or ammonium salts are preferred (column 5, lines 1-17).  Glufosinate (“DL-AMPB”) cab be applied at 50 to 3,000 g/10 are, which is equivalent to 500 to 30,000 g/hectare, the amount depending on climatic conditions, such as temperature and light intensity, and species of weeds to be controlled (column 4, lines 30-51).  
Green et al. (US 2017/0253897) disclose glufosinate to be one of the safest herbicides from a toxicological or environmental standpoint (paragraph 3).  L-glufosinate is known to be “much more potent than D-glufosinate,” so one advantage is smaller amounts are needed to be effective as a herbicides (paragraphs 3 and 13).  10-1500 g/ha application rate is disclosed, including in a field of crop plants (paragraphs 78, 103).  L-glufosinate at an enantiomeric excess of greater than 90% over D-glufosinate is disclosed (paragraph 8).  Compositions can comprise L-glufosinate, D-glufosinate, and PPO3, wherein the L-glufosinate can be present at a concentration that is greater than 95% of the composition based on the weight of the three ingredients (paragraph 10, 15).  L-glufosinate and cationic salts such as ammonium salt are further disclosed (paragraphs 73, 87).  Formulation with solid and liquid extenders, solvents, water, surfactants, and various other formulation additives is disclosed (paragraph s80-86).  Herbicidal mixtures of L-glufosinate with other herbicides is disclosed to control a wider 
	Witschel does not explicitly state that his glufosinate-P in his composition 1.99 comprises more than 70%, 80%, 90%, or 95% of L-glufosinate.  However, Witschel separately discloses a mixture of trifludimoxazin + glufosinate and trifludimoxazin + glufosinate-P (i.e. L-glufosinate).  See composition nos. 1.98 and 1.99 on page 61.  Therefore, Witschel clearly conveys that composition 1.99 is different from 1.98 because composition 1.99 contains the L-enantiomer of glufosinate instead of a racemic mixture of enantiomers.  It would have been obvious to the ordinary skilled artisan that Witschel’s glufosinate-P disclosure means pure L-enantiomer of glufosinate without the D-enantiomer, because the L-enantiomer is known to be the “essence of the herbicidal activity” of glufosinate (Takematsu et al., column 4, lines 9-13).  Furthermore, Green et al. teach the claimed proportion of the L-enantiomer.  Therefore, the ordinary skilled artisan would have used a pure or substantially pure glufosinate-P, which contains more than 70%, 80%, 90%, or 95% of the L-enantiomer of glufosinate, in applying Witschel’s composition 1.99.  
	Claim 26 recites application prior to emergence of the crop, and claim 27 recites application prior to planting the crop.  Such application timing would have been obvious to the ordinary skilled artisan because clearing a field of weed prior to crop planting or prior to crop emergence would likely to be safer to crops.    
	Claim 29 recites applying the herbicidal mixture in crops that are glufosinate tolerant.  Both Witschel and Green teach such use, which would have been obvious for protecting crops from one of the herbicides of the L-glutamine + trifludimoxazin mixture.  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
 	Specification data shown in Example 3 at page 33 have been reviewed in this regard, but the data fail to establish sufficient evidence of obviousness for the following reasons.
	(1) Coly analysis is not applicable when the binary mixture of herbicides is already known.  Colby assumes that the binary mixture is not known and provides a calculated estimate of the mixture’s expected efficacy.  However, under the facts of this application, Witschel explicitly discloses the mixture of L-glufosinate + trifludimoxazin, so Colby analysis is not applicable.  The mixture is known, so it is the mixture’s efficacy that is expected.  
	(2) Even if the prior art did not explicitly disclose the mixture of L-glufosinate + trifludimoxazin, Applicant’s data is limited to 1600:1 and 800:1 ratio of L-glufosinate to trifludimoxazin (see Example 3 on page 33).  The tested ratio is not commensurate in scope with that of the claimed subject matter, which is open to any ratio for most of the claims and 1000:1 to 1:500 in claim 23.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	For these reasons, all claims must be rejected at this time.  No claim is allowed.
(571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Glufosinate-P and L-glufosinate are synonyms. 
        2 Takematsu et al. use the term “AMPB” to refer to glufosinate.  
        3 PPO is (2-oxo-4-(hydroxy(methyl)phosphinoyl)butyric acid, not to be confused with the “PPO” in “PPO inhibitor,” which is protoporphyrinogen-IX oxidase inhibitor.